GRIMES, Judge
(concurring specially):
With all due respect, I do not believe the record supports the conclusion that the appellant was thwarted in his efforts by the return of the occupants of the dwelling. However, I am persuaded that the breaking into the strong box and the rifling of the dresser drawers manifested an intent to steal property worth more than $100. These facts cannot be meaningfully distinguished from Walker v. State, Fla.1902, 44 Fla. 466, 32 So. 954. Sufficient “circumstances” were proven to support a reasonable inference that when he entered the house, appellant intended to take more than what he actually did take. Guerrero v. State, Fla. 1974, 289 So.2d 396.